DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response filed 7/26/2022 has been received and entered into the case. All arguments and amendments have been considered.
Claims 1, 3-13, 15-23 have been considered on the merits herein. 
Terminal Disclaimer
The terminal disclaimer filed on 7/26/2022 disclaiming the terminal portion of any
patent granted on this application which would extend beyond the expiration date of the
full statutory term of any patent granted on the pending reference Applicant
Number 16530481 has been reviewed and is accepted. The terminal disclaimer has
been recorded. 
The nonstatutory double patenting as being unpatentable over copending Application No. 16530481 (reference application) is withdrawn in light of the approval of the Terminal Disclaimer.
It is noted however that applicant argues that a TD was filed over both 16530481
and co-pending 17159614; however, no TD has been filed for co-pending 17159614
as argued.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-13,15-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of copending Application No. 17159614 (reference application) in view of Simpson et al (US8293509 B2) and Adams et al. (US2010/0227377 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed inventions are both drawn to methods comprising: 
providing a gaseous substrate to a bioreactor, the gaseous substrate comprising
CO2:
providing acetogenic bacteria to the bioreactor;
providing sodium ions to the bioreactor through one or more sodium ion sources;
and fermenting the gaseous substrate with the acetogenic bacteria in a fermentation broth comprising the acetogenic bacteria and the one of more sodium ion sources to produce one or more organic acids; wherein the acetogenic bacteria includes a sodium translocating ATPase that is active during fermentation in the bioreactor, wherein the fermentation broth includes less than about 0.01 grams per liter yeast extract, and less than about 0.01 grams per liter carbohydrate, and wherein the fermentation broth is maintained at a pH in a range of 6 or less. The gaseous substrates are selected from industrial gases, fermenter gas streams and mixtures thereof. The acetogenic bacteria are selected from the group consisting of Acetobacterium bacteria, Acetogenium kivui, Acetoanaerobium noterae, Acetobacterium woodii, Alkalibaculum bacchi CP11 (ATCC BAA-1772), Moorella thermoacetica, Moorella thermoautotrophica, Ruminococcus productus, and combinations thereof. The sodium ion source is provided by a compound selected from the group consisting of sodium chloride, sodium hydroxide, sodium phosphate, sodium sulfate, sodium nitrate, sodium bicarbonate, sodium bisulfate and mixtures thereof. The organic acid is one or more C1 to C10 organic acid and the organic acid comprises acetic acid and butyric acid. While the method of ‘614 comprises controlling the pH to control ratios of butyric and acetic acid, the pH’s of the claimed inventions overlap in scope. The examined application claim would have been obvious over, the reference claim(s). The method of the instant application includes additional method steps, for example, fermenting the gaseous substrate Gi in the bioreactor Bi with the acetogenic bacteria in a fermentation broth comprising the acetogenic bacteria to produce a liquid stream comprising one or more alcohols and a gaseous stream comprising CO2; however, the claims of ‘614 are drawn to a method “comprising” and thus additional steps are not excluded and are thus within the scope of the claimed inventions. In addition, Simpson, teach a fermentation process comprising carrying out a first and second fermentation of substrates in a first (Bx) and second bioreactor (Bi), wherein each fermentation produces one or more desired products that can be utilized in the other fermentation (abstract).  They teach that a byproduct of the first fermentation is introduced to the second bioreactor during fermentation and a product and/or byproduct of the second fermentation is introduced to the first bioreactor during the fermentation (abstract, col. 3, whole col). Simpson teaches the production of one or more alcohols, i.e. ethanol and butanol (col, 3, lines 42-61, col. 4, lines 37-40). Simpson teaches providing a gaseous substrate (Gx), i.e. syngas from industrial gases (col, 4, lines 41-47, col. 6, lines 1-16) to a bioreactor (Bx) comprising 1-30% CO2, 17%CO and regarding claims 4 and 13, includes H2 (col. 6, lines 12-24, 55-60, col. 11, lines 5-12), providing an acetogenic bacteria Mx (col. 4, lines 66-col. 5, lines 1-6) to the bioreactor and producing acetate and/or butyrate (col. 4, lines 16-24) and introducing acetate or butyrate from the first fermentation into a second bioreactor (Bi) comprising an acetogenic bacteria Mi, producing one or more alcohols, H2 and CO2 gases (Gp), and introducing H2 and CO2 gases from the second fermentation into the first bioreactor (Bx) during the first fermentation (col. 4, lines 16-65, col. 7, lines 50-62, col. 8, lines 37-col. 9, lines 1-5, col. 12, lines). Clostridium are used as acetogenic bacteria Mi including C. acetobutylicum P262 and C. autoethanogenum (col. 10, lines 36-48). Simpson teaches that C. ljungdahlii is also disclosed to be known in the art to be an acetogenic bacteria which produces ethanol from gases and included are C. ljungdahlii ER12 and PETC (as described in US5593886, col. 2, lines 24-33). Simpson does not teach C. ljungdahlii C-01 of claims 12 and 23. However, regarding claim 12 and 23 drawn specifically to C. ljungdahlii C-01, Adams teach that acetogenic bacteria C. ljungdahlii C-01 converts gaseous substrates into ethanol (0040). Therefore, it would have been obvious in view of Simpson and Adams to add a second fermentation step and bioreactor to produce alcohols from the organic acids produced in the first fermentation step and bioreactor.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 3-13, 15-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simpson et al (US8293509 B2, IDS) in view of Adams et al. (US2010/0227377 A1) supported by each of Tremblay et al. (mBio, 2012, vol. 4, p. 1-8) and Poehlein et al. (PLoS One, 2012, IDS).
Simpson teach a fermentation process comprising carrying out a first and second fermentation of substrates in a first (Bx) and second bioreactor (Bi), wherein each fermentation produces one or more desired products that can be utilized in the other fermentation (abstract).  They teach that a byproduct of the first fermentation is introduced to the second bioreactor during fermentation and a product and/or byproduct of the second fermentation is introduced to the first bioreactor during the fermentation (abstract, col. 3, whole col). Simpson teaches the production of one or more alcohols, i.e. ethanol and butanol (col, 3, lines 42-61, col. 4, lines 37-40). Simpson teaches providing a gaseous substrate (Gx), i.e. syngas from industrial gases (col, 4, lines 41-47, col. 6, lines 1-16) to a bioreactor (Bx) comprising 1-30% CO2, 17%CO and regarding claims 4 and 13, includes H2 (col. 6, lines 12-24, 55-60, col. 11, lines 5-12), providing an acetogenic bacteria Mx (col. 4, lines 66-col. 5, lines 1-6) to the bioreactor and producing acetate and/or butyrate (col. 4, lines 16-24) and introducing acetate or butyrate from the first fermentation into a second bioreactor (Bi) comprising an acetogenic bacteria Mi, producing one or more alcohols, H2 and CO2 gases (Gp), and introducing H2 and CO2 gases from the second fermentation into the first bioreactor (Bx) during the first fermentation (col. 4, lines 16-65, col. 7, lines 50-62, col. 8, lines 37-col. 9, lines 1-5, col. 12, lines). Thus, according to claim 1, the gaseous substrate Gx includes at least a portion of the gaseous stream Gp (col. 10, lines 54-63). Simpson teaches that ethanol, butanol, acetate and/or butyrate are continuously recovered from the first bioreactor and introduced into the second bioreactor (col. 5, lines 45-60).    While the reference is silent regarding the newly added “wherein” limitation drawn to CO2 conversion; however, it is the Examiners position that when the acetogenic bacteria is fermenting the gaseous substrate comprising CO2 that its conversion would be about 50% given that the organic acid/acetic acid is being produced and additionally that about 100% would be converted depending upon how long the fermentation is allowed to proceed. The bacteria will use up/convert all of the substrate to make acetic acid if allowed to continue. In addition, Simpson teaches reintroducing/recycling the gaseous stream comprising CO2 (Gp) back to the first fermentation, i.e. back to Bx, to be used to continue to produce the intermediate acetic acid. 
Regarding claims 5 and 16, the gaseous substrate is selected from industrial gases and fermenter gases (col. 9, lines 1-35, col. 10, lines 45-59). 
The first fermentation is carried out with an acetogenic bacterium (Mx) selected from Acetobacterium, Moorella and Clostridium (col. 4, lines 66-col. 5, lines 1-6) and the second fermentation is carried out with one or more bacteria (Mi) from the genus Clostridium (col. 5, lines 7-9).  Regarding claims 1, 6, 7, 11, 12, 13, 17, 18, 22, 23, the acetogenic bacteria include Moorella thermoacetica, Moorella thermoautotrophica, and A. woodii for use as Mx (col. 9, lines 37-col. 10, lines 1-15). These acetogens are taken to include a sodium translocating ATPase active during fermentation, support is provided by Poehlein who teach that A. woodii comprise a sodium translocating ATPase (see entire document). 
Clostridium are used as acetogenic bacteria Mi including C. acetobutylicum P262 and C. autoethanogenum (col. 10, lines 36-48). Simpson teaches that C. ljungdahlii is also disclosed to be known in the art to be an acetogenic bacteria which produces ethanol from gases and included are C. ljungdahlii ER12 and PETC (as described in US5593886, col. 2, lines 24-33). 
Simpson does not teach C. ljungdahlii C-01 of claims 12 and 23.
 However, regarding claim 12 and 23 drawn specifically to C. ljungdahlii C-01, Adams teach that acetogenic bacteria C. ljungdahlii C-01 converts gaseous substrates into ethanol (0040). Thus, regarding the acetogenic bacteria of claims 11, 12, 22, 23, it would have been obvious to substitute one known acetogenic bacteria known to produce ethanol from gaseous substrates for another and the substitution would have yielded predictable result to a posita. 
C. ljundahlii is an acetogenic bacteria comprising a proton translocating ATPase. Support is provided by Tremblay. 
Regarding the use of sodium ions in bioreactor Bx in claims 1, 8, 13 and 19, Simpson teach appropriate nutrient media suitable for fermentation comprising sodium ions as sodium chloride (see nutrient media col. 15, 16, 18) which is added to the bioreactor, fermenting the gaseous substrate with the acetogenic bacteria and sodium ions to produce one or more C1 to C10 organic acid, i.e. acetic acid and butyric acid (00071, 00073) according to claims 1, 8, 9, 10, 13, 19, 20 and 21. The pH is taught to be 5.5 (col. 6, lines 57).  
Simpson does not disclose a sodium feed rate according to claims 1 and 13. 
While feed rates are disclosed by Adams (0143, 0155, for example), feed rate using sodium ions is a result effective variable which is optimizable based upon several variables, including pH, acid levels, number of cells in the bioreactor and temperature, for example (0127, 0128, 0131, 0133, Table 3 of Adams). Thus, it would have been obvious before the effective filing date to adjust such variables as routine optimization within the purview of a posita. 
The fermentation media of Simpson for use with C. autoethanogenum does not disclose having yeast extract or a carbohydrate present, thus taken to include less than 0.01 g/L of each respectively (col. 15, lines 50-66).
Thus, the invention, as a whole, is prima facie obvious in view of the prior art of record. 
Response to Arguments
Applicant's arguments filed 7/26/2022 have been fully considered but they are not persuasive. Regarding Simpson, applicant argues Simpson does not teach the newly added “wherein” limitation drawn to CO2 conversion; however, it is the Examiners position that when the acetogenic bacteria is fermenting the gaseous substrate comprising CO2 that its conversion would be about 50% given that the organic acid/acetic acid is being produced and additionally that about 100% would be converted depending upon how long the fermentation is allowed to proceed. The bacteria will use up/convert all of the substrate to make acetic acid if allowed to continue. In addition, Simpson teaches reintroducing/recycling the gaseous stream comprising CO2 (Gp) back to the first fermentation, i.e. back to Bx, to be used to continue to produce the intermediate acetic acid. Applicant also argues that the reference does not teach the recycling of gaseous stream Gp to bioreactor Bp. Simpson teaches producing one or more alcohols, H2 and CO2 gases (Gp), and introducing H2 and CO2 gases from the second fermentation into the first bioreactor (Bx) during the first fermentation (col. 4, lines 16-65, col. 7, lines 50-62, col. 8, lines 37-col. 9, lines 1-5, col. 12, lines). Thus, according to claim 1, the gaseous substrate Gx includes at least a portion of the gaseous stream Gp (col. 10, lines 54-63).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY MAUREEN GOUGH whose telephone number is (571)272-0697. The examiner can normally be reached M-Thu 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIFFANY M GOUGH/           Examiner, Art Unit 1651            



/TAEYOON KIM/Primary Examiner, Art Unit 1631